Citation Nr: 0517554	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-18 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

On a statement dated in June 2003, the veteran appears to 
raise the issues of entitlement to service connection for 
tinnitus and an increased rating for diabetes mellitus.  
These matters are referred to the RO for appropriate action.


FINDING OF FACT

In a statement dated in June 2005, the veteran indicated that 
he wished to withdraw his appeal of the denial of service 
connection for erectile dysfunction, coronary artery disease, 
and erectile hypertension.


CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal on the issues of entitlement to a service connection 
for erectile dysfunction, entitlement to a service connection 
for coronary artery disease, and entitlement to a service 
connection for hypertension have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b), (c) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2004).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b) (2004).
  
The record reflects that the veteran perfected an appeal of a 
February 2004 rating action that denied, inter alia, service 
connection for erectile dysfunction, coronary artery disease, 
and hypertension as secondary to his service-connected 
diabetes mellitus.  Thereafter, the veteran indicated on a 
June 2005 VA Form 21-4138, Statement in Support of Claim, 
that he wished to withdraw his appeal.  The Board finds that 
this statement qualifies as a valid withdrawal of the issues 
of service connection for erectile dysfunction, coronary 
artery disease, and hypertension under 38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal with 
respect to these issues, there remains no allegation of error 
of fact or law for appellate consideration.  Therefore, the 
Board does not have jurisdiction to review an appeal of the 
denial of service connection for erectile dysfunction, 
coronary artery disease, and hypertension.  


							(CONTINUED ON NEXT PAGE)


ORDER

The appeal of the denial of service connection for erectile 
dysfunction, coronary artery disease, and hypertension is 
dismissed.  


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


